DETAILED ACTION
This office action is in response to amendments to application 16/240,097, filed on 11/13/2020.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/13/2020, have been entered.
Regarding objections to the specification, the objections are withdrawn due to amendment.
Regarding objections to the claims, the objections are withdrawn due to amendment.
Regarding rejections of claims 1-20 under 35 U.S.C. 103, the rejections are maintained based on the below responses to arguments and citations. The rejections of claims 1, 8, and 15 are updated to include citations of Popovic in response to Applicant’s amendments. Claims 2-7, 9-14, and 16-20 have not been amended beyond minor corrections to objections in claims 10 and 17, and the rejections are accordingly maintained.

Response to Arguments
	Applicant’s arguments, filed 11/13/2020, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	However, Popovic does not describe using priorities assigned to objects in a driver field of view in order to make determinations about the safety of vehicle operation. Therefore, it is believed that Popovic does not disclose the newly amended features of Claim 1.
	Examiner respectfully disagrees in light of Popovic Fig. 5 and P. [0064]: “In order to alert the driver to this potential hazard posed by remote vehicle 502, warning system 100 may project warning image 550 onto windshield 332.  Moreover, warning system 100 may detect the location on windshield 332 where remote vehicle 502 would be visible to the driver without the obstruction of building 410.  Then, warning system 100 may project warning image 550 onto viewing location 560 that roughly corresponds to the approximate location of remote vehicle 502 behind building 410 as seen from the driver's vantage point or line of sight.”
Examiner interprets a warning symbol is exemplary of an indication of an object that is a priority for the driver to pay attention to. Examiner further notes that although Fig. 5 shows one object with a priority assigned, assigning priorities to more than one object would merely require duplication of the processing required to assign an indication of priority to a single object, and would be common and well known to one of ordinary skill in the art.

Summary: Claims 1-20 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic (US 20120268262), hereinafter Popovic, in view of Gautam et al. (US 20120268262), hereinafter Gautam.

	Regarding claim 1, Popovic teaches a host vehicle (see at least Popovic Fig. 1, #102; P. [0025]: “FIG. 1 is a schematic view of an embodiment of various components for a motor vehicle 102.”), comprising:
a plurality of sensors communicably coupled to the host vehicle (see at least Popovic P. [0030]: “For example, ECU 120 is capable of receiving signals from numerous sensors located in motor vehicle 102.”; P. [0052]: “Image generating unit 206 may comprise one or more computing resources that are configured to generate various kinds of images.  In some cases, image generating unit 206 may include a microprocessor, RAM, ROM, and software all serving to generate various images to be displayed by HUD 140.  In some cases, image generating unit 206 may be capable of receiving information directly from one or more sensors or systems associated with motor vehicle 102.”), and
processing circuitry (see at least Popovic P. [0030]: “Referring to FIG. 1, motor vehicle 102 can include various devices.  In some configurations, motor vehicle 102 can include electronic control unit 120, hereby referred to as ECU 120.  In some cases, ECU 120 may include a microprocessor, RAM, ROM, and software all serving to monitor and supervise various parameters of motor vehicle 102.”) configured to
receive obstruction information from the plurality of sensors, the plurality of sensors having a predetermined field of view corresponding to a field of view of the host vehicle (see at least Popovic P. [0036]: “In some embodiments, ECU 120 may include port 123 for receiving remote sensing information.  The term "remote sensing information" as used throughout this detailed description and in the claims refers to any information gathered by one or more remote sensing devices.  Remote sensing devices include, but are not limited to: optical devices, such as film and/or digital cameras or video cameras, radar devices, sonar devices, laser devices (such as Lidar), RFID sensing devices as well as any other devices, sensors or systems configured to receive information about one or more remote objects.  In one embodiment, ECU 120 may communicate with remote sensing devices 133 using port 123.  For example, in some cases, ECU 120 can receive information from a video camera related to objects in the driver's viewing area.),
estimate a driver field of view based on the host vehicle field of view (see at least Popovic P. [0042]: “Driver monitoring devices 138 may comprise any sensors, devices or systems for detecting driver monitoring information.  In some embodiments, driver monitoring devices 138 may include but are not limited to: cameras, including film cameras, digital cameras, video cameras, charge coupled device (CCD) cameras, complementary metal-oxide-semiconductor (CMOS) cameras, other types of active pixel sensor cameras as well as any other type of cameras, thermal imaging devices, motion sensors as well as any other kinds of sensors known in the art for tracking eye movement and/or viewing direction.”),
assign priorities to objects within the driver field of view (see at least Popovic P. [0064]: “In order to alert the driver to this potential hazard posed by remote vehicle 502, warning system 100 may project warning image 550 onto windshield 332.  Moreover, warning system 100 may detect the location on windshield 332 where remote vehicle 502 would be visible to the driver without the obstruction of building 410.  Then, warning system 100 may project warning image 550 onto viewing location 560 that roughly corresponds to the approximate location of remote vehicle 502 behind building 410 as seen from the driver's vantage point or line of sight.” *Examiner interprets a warning symbol is exemplary of an indication of an object that is a priority for the driver to pay attention to. Examiner further notes that although Fig. 5 shows one object with a priority assigned, assigning priorities to more than one object would merely require duplication of the processing required to assign an indication of priority to a single object, and would be common and well known to one of ordinary skill in the art.),
determine whether one or more of a speed and headway of the host vehicle is safe based on the driver field of view, the obstruction information, and the priorities assigned to the objects within the driver field of view (see at least Popovic P. [0076]: “Next, in step 1204, warning system 100 may determine the location, speed and heading of motor vehicle 102, also referred to as the host vehicle.”; P. [0077]: “In step 1206, warning system 100 may determine if the remote vehicle presents a hazard to the host vehicle, such as a collision hazard.  This can be determined using any methods for detecting possible collisions discussed above as well as any other methods for detecting various kinds of hazards known in the art.”; P. [0078]: “In step 1302, warning system 100 may receive driver monitoring information.  This may include determining the driver's viewing direction, eye movements, the driver's line of sight, head position, head tilt as well as any other kind of information.  Next, in step 1304, warning system 100 may determine the viewpoint of the driver.  In particular, warning system 100 determines what location or region of combiner 202 (such as a windshield) the driver is currently viewing as well as what objects may be visible to the driver from that viewpoint.”; P. [0064]: “In particular, remote vehicle 502 may communicate position information with motor vehicle 102 so that warning system 100 is alerted to the presence of remote vehicle 502.  In this situation, warning system 100 may determine that remote vehicle 502 poses a potential hazard due to the speeds at which both vehicles are approaching intersection 406.  In order to alert the driver to this potential hazard posed by remote vehicle 502, warning system 100 may project warning image 550 onto windshield 332.”), and
(see at least Popovic P. [0078]: “For example, if warning system 100 detects a vehicle immediately in front of motor vehicle 102 using a camera and also determines a remote vehicle posing a potential threat is located 30 feet in front of motor vehicle 102, warning system 100 may determine that the driver cannot see the remote vehicle posing the threat.  In other cases, information received over a vehicle communication network can be used to determine if a driver has line of sight to a remote vehicle.”; P. [0069]: “Warning system 100 then determines that remote vehicle 810 has stopped suddenly and may pose a potential hazard.  In order to alert the driver, warning box image 870 is projected onto viewing location 880 of windshield 332.  From the driver's point of view, warning box image 870 is superimposed over remote vehicle 812 in order to indicate that a there is a potential hazard ahead of remote vehicle 812.  In this case, the driver brakes motor vehicle 102 to slow down and avoid a potential hazard.”).
Popovic does not explicitly teach processing circuitry configured to map-match a location of the host vehicle while the host vehicle is operating on a highway.
In the same field of endeavor, Gautam teaches processing circuitry configured to map-match a location of the host vehicle while the host vehicle is operating on a highway (see at least Gautam P. P. [0062]: “In addition to the sensor data 116, the autonomy computing system 120 can retrieve or otherwise obtain data including the map data 122.  The map data 122 can provide detailed information about the surrounding environment of the vehicle 108.  For example, the map data 122 can provide information regarding: the identity and/or location of different roadways, road segments, buildings, or other items or objects (e.g., lampposts, crosswalks and/or curbs)”; [0063]: “The positioning system 118 can determine a current position of the vehicle 108.  The positioning system 118 can be any device or circuitry for analyzing the position of the vehicle 108. … For example, the map data 122 can provide the vehicle 108 relative positions of the surrounding environment of the vehicle 108.  The vehicle 108 can identify its position within the surrounding environment (e.g., across six axes) based at least in part on the data described herein.  For example, the vehicle 108 can process the sensor data 116 (e.g., LIDAR data, camera data) to match it to a map of the surrounding environment to get a determination of the vehicle's position within that environment (e.g., transpose the vehicle's position within its surrounding environment).” *Examiner notes that while Gautam does not explicitly contemplate that the vehicle is operating on a highway, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that the positioning and map matching of Gautam would work on a highway.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the host vehicle including positioning system and obstruction determination of Popovic with the map matching of Gautam in order to track and map objects in a vehicle’s environment which may change over time in order to ensure the safe operation of the vehicle (Gautam P. [0003]).
	
	Regarding claim 2, Popovic teaches the vehicle of claim 1.
	Popovic further teaches wherein the obstruction information received from the plurality of sensors is based on the processing circuitry being further configured to
scan an obstruction area (see at least Popovic P. [0072]: “In some cases, warning system 100 comprises one or more processes for analyzing information about remote vehicles and/or objects to determine if there is a potential hazard, such as a risk of collision between the remote vehicle and motor vehicle 102.”), and
identify any obstructions in the obstruction area (see at least Popovic P. [0062]: “In some cases, a warning system can display images indicating potentially hazardous objects or vehicles that a driver cannot see directly, either due to obstructions or to a limited viewing area.”; P. [0072]: “In step 1006, if the remote vehicle poses a potential hazard, warning system 100 may display an image on heads up display 140.  In some cases, the image may be a warning image that is superimposed on one or more objects in the driver's view.  In cases where view of the remote vehicle is obstructed, warning system 100 may display the image over the obstructing object (such as a car, building, etc.).”).

Regarding claim 3, Popovic teaches the vehicle of claim 2.
Popovic does not explicitly teach wherein in response to receiving the obstruction information from the plurality of sensors, the processing circuitry is further configured to compare the scanned obstruction area with a map of the obstruction area from the map-matched host vehicle location, and map a portion of the obstruction area corresponding to the host vehicle field of view.
In the same field of endeavor, Gautam teaches wherein in response to receiving the obstruction information from the plurality of sensors, the processing circuitry is further configured to
compare the scanned obstruction area with a map of the obstruction area from the map-matched host vehicle location (see at least Gautam P. [0040]: “For example, the vehicle computing system can determine the location of the one or more sensors based on navigational data from a navigational device (e.g., a GPS device) or based on a relative position of the vehicle with respect to objects in its environment through use of one or more sensors including sonar and/or cameras.  As such, the vehicle computing system can determine the one or more inflection points as the vehicle and/or the objects surrounding the vehicle are in motion.”; P. [0105]: “At 510, the method 500 can include generating, by the computing system, based at least in part on the sparse map data, an occlusion map including the one or more portions of the environment that are occluded from the one or more sensors.  For example, the vehicle computing system 112 can use the sparse map data to generate an occlusion map that includes a map of the one or more portions of the area travelled by the vehicle 108 that are occluded from detection by the one or more sensors 114.”), and
(see at least Gautam P. [0106]: “By way of further example, the vehicle computing system 112 can use the set of polar coordinates of the sparse map data to construct a three-dimensional representation of the environment external to the vehicle 108.  The three-dimensional representation of the environment external to the vehicle 108 can include indications of the portions of the environment that are not detected by the one or more sensors 114.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the host vehicle including positioning system and obstruction determination of Popovic with the map matching of Gautam in order to track and map objects in a vehicle’s environment which may change over time in order to ensure the safe operation of the vehicle (Gautam P. [0003]).

	Regarding claim 4, Popovic teaches the vehicle of claim 2.
	Popovic further teaches wherein the processing circuitry for identifying the any obstructions in the obstruction area is further configured to 
identify a topology of the obstruction area (see at least Popovic P. [0062]: “In some cases, a warning system may be capable of indicating the location of a hazardous object or vehicle that is behind a view obstructing object or vehicle.  For example, the warning system may project a warning image onto a view obstructing object (such as a building, vehicle, pedestrian, hill, wall or other kind of obstructing object) that is between the driver and the hazardous object.”), and
identify any weather obstructing the driver field of view (see at least Popovic P. [0073]: “In step 1106, warning system 100 may receive additional information related to the remote vehicle.  For example, if a system onboard the remote vehicle identifies a potential hazard such as an accident, hazardous weather conditions or hazardous traffic conditions, this information could be transmitted by the remote vehicle.  In some cases, location information as well as accident, weather, and/or traffic conditions could be received in the form of basic safety messages that may be transmitted between vehicles on a vehicle communication network.”). 

	Regarding claim 5, Popovic teaches the vehicle of claim 4.
	Popovic further teaches wherein the processing circuitry for determining whether the one or more of the speed and headway of the host vehicle is safe based on the driver field of view is further configured to
identify any vehicles in the portion of the obstruction area corresponding to the host vehicle field of view  (see at least Popovic P. [0078]: “For example, if warning system 100 detects a vehicle immediately in front of motor vehicle 102 using a camera and also determines a remote vehicle posing a potential threat is located 30 feet in front of motor vehicle 102, warning system 100 may determine that the driver cannot see the remote vehicle posing the threat.  In other cases, information received over a vehicle communication network can be used to determine if a driver has line of sight to a remote vehicle.”),
identify any topology in the portion of the obstruction area corresponding the host vehicle field of view (see at least Popovic P. [0062]: “In some cases, a warning system may be capable of indicating the location of a hazardous object or vehicle that is behind a view obstructing object or vehicle.  For example, the warning system may project a warning image onto a view obstructing object (such as a building, vehicle, pedestrian, hill, wall or other kind of obstructing object) that is between the driver and the hazardous object.”),
determine whether any vehicles could be hidden by one or more of the identified vehicles in the host vehicle field of view and the identified topology in the host vehicle field of view (see at least Popovic P. [0078]: “For example, if warning system 100 detects a vehicle immediately in front of motor vehicle 102 using a camera and also determines a remote vehicle posing a potential threat is located 30 feet in front of motor vehicle 102, warning system 100 may determine that the driver cannot see the remote vehicle posing the threat.”), and
determine whether the host vehicle could stop in time to prevent a collision with any hidden vehicles, including any vehicles outside the range of the host vehicle field of view (see at least Popovic P. [0029]: “In some embodiments, warning system 100 may be associated with a collision warning system, including for example, forward collision warning systems.  Warnings systems may be capable of detecting a variety of hazards or threats posed by various other vehicles, objects or dangerous driving situations.”; P. [0072]: “In some cases, warning system 100 comprises one or more processes for analyzing information about remote vehicles and/or objects to determine if there is a potential hazard, such as a risk of collision between the remote vehicle and motor vehicle 102.  In step 1006, if the remote vehicle poses a potential hazard, warning system 100 may display an image on heads up display 140.”).

	Regarding claim 6, Popovic teaches the vehicle of claim 5.
	Popovic further teaches wherein the processing circuitry for modifying driver operation in response to the determination that the one or more of the speed and headway of the host vehicle is not safe based on the driver field of view is further configured to
alert the driver in response to the determination that the host vehicle could not stop in time to prevent a collision with any hidden vehicles (see at least Popovic P. [0072]: “In some cases, warning system 100 comprises one or more processes for analyzing information about remote vehicles and/or objects to determine if there is a potential hazard, such as a risk of collision between the remote vehicle and motor vehicle 102.  In step 1006, if the remote vehicle poses a potential hazard, warning system 100 may display an image on heads up display 140.  In some cases, the image may be a warning image that is superimposed on one or more objects in the driver's view.  In cases where view of the remote vehicle is obstructed, warning system 100 may display the image over the obstructing object (such as a car, building, etc.).”).

Regarding claim 8, Popovic teaches a method for vehicle collision avoidance, comprising:
receiving, by the processing circuitry, obstruction information from the plurality of sensors, the plurality of sensors having a predetermined field of view corresponding to a field of view of the host vehicle (see at least Popovic P. [0036]: “In some embodiments, ECU 120 may include port 123 for receiving remote sensing information.  The term "remote sensing information" as used throughout this detailed description and in the claims refers to any information gathered by one or more remote sensing devices.  Remote sensing devices include, but are not limited to: optical devices, such as film and/or digital cameras or video cameras, radar devices, sonar devices, laser devices (such as Lidar), RFID sensing devices as well as any other devices, sensors or systems configured to receive information about one or more remote objects.  In one embodiment, ECU 120 may communicate with remote sensing devices 133 using port 123.  For example, in some cases, ECU 120 can receive information from a video camera related to objects in the driver's viewing area.);
estimating, by the processing circuitry, a driver field of view based on the host vehicle field of view (see at least Popovic P. [0059]: “Using this configuration, driver monitoring device 302 may detect the driver's line of sight to an object behind windshield 332.  For example, in the current embodiment, warning system 100 determines the general direction that driver 310 is looking.  By estimating the driver's line of sight 378 according to their viewing direction, and by knowing the approximate position of the driver's eyes and combiner 330, warning system 100 may determine viewing location 380 on combiner 330.”);
assigning, by the processing circuitry, priorities to objects within the driver field of view (see at least Popovic P. [0064]: “In order to alert the driver to this potential hazard posed by remote vehicle 502, warning system 100 may project warning image 550 onto windshield 332.  Moreover, warning system 100 may detect the location on windshield 332 where remote vehicle 502 would be visible to the driver without the obstruction of building 410.  Then, warning system 100 may project warning image 550 onto viewing location 560 that roughly corresponds to the approximate location of remote vehicle 502 behind building 410 as seen from the driver's vantage point or line of sight.” *Examiner interprets a warning symbol is exemplary of an indication of an object that is a priority for the driver to pay attention to. Examiner further notes that although Fig. 5 shows one object with a priority assigned, assigning priorities to more than one object would merely require duplication of the processing required to assign an indication of priority to a single object, and would be common and well known to one of ordinary skill in the art.);
determining, by the processing circuitry, whether one or more of a speed and headway of the host vehicle is safe based on the driver field of view, the obstruction information, and the priorities assigned to the objects within the driver field of view (see at least Popovic P. [0076]: “Next, in step 1204, warning system 100 may determine the location, speed and heading of motor vehicle 102, also referred to as the host vehicle.”; P. [0077]: “In step 1206, warning system 100 may determine if the remote vehicle presents a hazard to the host vehicle, such as a collision hazard.  This can be determined using any methods for detecting possible collisions discussed above as well as any other methods for detecting various kinds of hazards known in the art.”; P. [0078]: “In step 1302, warning system 100 may receive driver monitoring information.  This may include determining the driver's viewing direction, eye movements, the driver's line of sight, head position, head tilt as well as any other kind of information.  Next, in step 1304, warning system 100 may determine the viewpoint of the driver.  In particular, warning system 100 determines what location or region of combiner 202 (such as a windshield) the driver is currently viewing as well as what objects may be visible to the driver from that viewpoint.”; P. [0064]: “In particular, remote vehicle 502 may communicate position information with motor vehicle 102 so that warning system 100 is alerted to the presence of remote vehicle 502.  In this situation, warning system 100 may determine that remote vehicle 502 poses a potential hazard due to the speeds at which both vehicles are approaching intersection 406.  In order to alert the driver to this potential hazard posed by remote vehicle 502, warning system 100 may project warning image 550 onto windshield 332.”);
and modifying, by the processing circuitry, driver operation in response to a determination that the one or more of the speed and headway of the host vehicle is not safe based on the driver field of view (see at least Popovic P. [0078]: “For example, if warning system 100 detects a vehicle immediately in front of motor vehicle 102 using a camera and also determines a remote vehicle posing a potential threat is located 30 feet in front of motor vehicle 102, warning system 100 may determine that the driver cannot see the remote vehicle posing the threat.  In other cases, information received over a vehicle communication network can be used to determine if a driver has line of sight to a remote vehicle.”; P. [0069]: “Warning system 100 then determines that remote vehicle 810 has stopped suddenly and may pose a potential hazard.  In order to alert the driver, warning box image 870 is projected onto viewing location 880 of windshield 332.  From the driver's point of view, warning box image 870 is superimposed over remote vehicle 812 in order to indicate that a there is a potential hazard ahead of remote vehicle 812.  In this case, the driver brakes motor vehicle 102 to slow down and avoid a potential hazard.”).
Popovic does not explicitly teach map-matching, by processing circuitry, a location of a host vehicle while the host vehicle is operating on a highway.
In the same field of endeavor, Gautam teaches map-matching, by processing circuitry, a location of a host vehicle while the host vehicle is operating on a highway (see at least Gautam P. P. [0062]: “In addition to the sensor data 116, the autonomy computing system 120 can retrieve or otherwise obtain data including the map data 122.  The map data 122 can provide detailed information about the surrounding environment of the vehicle 108.  For example, the map data 122 can provide information regarding: the identity and/or location of different roadways, road segments, buildings, or other items or objects (e.g., lampposts, crosswalks and/or curbs)”; [0063]: “The positioning system 118 can determine a current position of the vehicle 108.  The positioning system 118 can be any device or circuitry for analyzing the position of the vehicle 108. … For example, the map data 122 can provide the vehicle 108 relative positions of the surrounding environment of the vehicle 108.  The vehicle 108 can identify its position within the surrounding environment (e.g., across six axes) based at least in part on the data described herein.  For example, the vehicle 108 can process the sensor data 116 (e.g., LIDAR data, camera data) to match it to a map of the surrounding environment to get a determination of the vehicle's position within that environment (e.g., transpose the vehicle's position within its surrounding environment).” *Examiner notes that while Gautam does not explicitly contemplate that the vehicle is operating on a highway, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that the positioning and map matching of Gautam would work on a highway.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the host vehicle including positioning system and obstruction determination of Popovic with the map matching of Gautam in order to track and map objects in a vehicle’s environment which may change over time in order to ensure the safe operation of the vehicle (Gautam P. [0003]).

Regarding claim 9, Popovic teaches the method of claim 8.

scanning an obstruction area (see at least Popovic P. [0072]: “In some cases, warning system 100 comprises one or more processes for analyzing information about remote vehicles and/or objects to determine if there is a potential hazard, such as a risk of collision between the remote vehicle and motor vehicle 102.”); and
identifying any obstructions in the obstruction area (see at least Popovic P. [0062]: “In some cases, a warning system can display images indicating potentially hazardous objects or vehicles that a driver cannot see directly, either due to obstructions or to a limited viewing area.”; P. [0072]: “In step 1006, if the remote vehicle poses a potential hazard, warning system 100 may display an image on heads up display 140.  In some cases, the image may be a warning image that is superimposed on one or more objects in the driver's view.  In cases where view of the remote vehicle is obstructed, warning system 100 may display the image over the obstructing object (such as a car, building, etc.).”).

Regarding claim 10, Popovic teaches the method of claim 9.
Popovic does not explicitly teach wherein the response to receiving the obstruction information from the plurality of sensors further comprises comparing the scanned obstruction area with a map of the obstruction area from the map-matched host vehicle location: and mapping a portion of the obstruction area corresponding to the host vehicle field of view.
In the same field of endeavor, Gautam teaches wherein the response to receiving the obstruction information from the plurality of sensors further comprises
comparing the scanned obstruction area with a map of the obstruction area from the map-matched host vehicle location (see at least Gautam P. [0040]: “For example, the vehicle computing system can determine the location of the one or more sensors based on navigational data from a navigational device (e.g., a GPS device) or based on a relative position of the vehicle with respect to objects in its environment through use of one or more sensors including sonar and/or cameras.  As such, the vehicle computing system can determine the one or more inflection points as the vehicle and/or the objects surrounding the vehicle are in motion.”; P. [0105]: “At 510, the method 500 can include generating, by the computing system, based at least in part on the sparse map data, an occlusion map including the one or more portions of the environment that are occluded from the one or more sensors.  For example, the vehicle computing system 112 can use the sparse map data to generate an occlusion map that includes a map of the one or more portions of the area travelled by the vehicle 108 that are occluded from detection by the one or more sensors 114.”): and
mapping a portion of the obstruction area corresponding to the host vehicle field of view (see at least Gautam P. [0106]: “By way of further example, the vehicle computing system 112 can use the set of polar coordinates of the sparse map data to construct a three-dimensional representation of the environment external to the vehicle 108.  The three-dimensional representation of the environment external to the vehicle 108 can include indications of the portions of the environment that are not detected by the one or more sensors 114.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the host vehicle including positioning system and obstruction determination of Popovic with the map matching of Gautam in order to track and map objects in a vehicle’s environment which may change over time in order to ensure the safe operation of the vehicle (Gautam P. [0003]).

Regarding claim 11, Popovic teaches the method of claim 9.
Popovic further teaches wherein identifying the any obstructions in the obstruction area further comprises
(see at least Popovic P. [0062]: “In some cases, a warning system may be capable of indicating the location of a hazardous object or vehicle that is behind a view obstructing object or vehicle.  For example, the warning system may project a warning image onto a view obstructing object (such as a building, vehicle, pedestrian, hill, wall or other kind of obstructing object) that is between the driver and the hazardous object.”); and
identifying any weather obstructing the driver field of view (see at least Popovic P. [0073]: “In step 1106, warning system 100 may receive additional information related to the remote vehicle.  For example, if a system onboard the remote vehicle identifies a potential hazard such as an accident, hazardous weather conditions or hazardous traffic conditions, this information could be transmitted by the remote vehicle.  In some cases, location information as well as accident, weather, and/or traffic conditions could be received in the form of basic safety messages that may be transmitted between vehicles on a vehicle communication network.”).
	
Regarding claim 12, Popovic teaches the method of claim 11.
Popovic further teaches wherein determining whether the one or more of the speed and headway of the host vehicle is safe based on the driver field of view further comprises
identifying any vehicles in the portion of the obstruction area corresponding to the host vehicle field of view (see at least Popovic P. [0078]: “For example, if warning system 100 detects a vehicle immediately in front of motor vehicle 102 using a camera and also determines a remote vehicle posing a potential threat is located 30 feet in front of motor vehicle 102, warning system 100 may determine that the driver cannot see the remote vehicle posing the threat.  In other cases, information received over a vehicle communication network can be used to determine if a driver has line of sight to a remote vehicle.”);
(see at least Popovic P. [0062]: “In some cases, a warning system may be capable of indicating the location of a hazardous object or vehicle that is behind a view obstructing object or vehicle.  For example, the warning system may project a warning image onto a view obstructing object (such as a building, vehicle, pedestrian, hill, wall or other kind of obstructing object) that is between the driver and the hazardous object.”);
determining whether any vehicles could be hidden by one or more of the identified vehicles in the host vehicle field of view and the identified topology in the host vehicle field of view (see at least Popovic P. [0078]: “For example, if warning system 100 detects a vehicle immediately in front of motor vehicle 102 using a camera and also determines a remote vehicle posing a potential threat is located 30 feet in front of motor vehicle 102, warning system 100 may determine that the driver cannot see the remote vehicle posing the threat.”); and
determining whether the host vehicle could stop in time to prevent a collision with any hidden vehicles, including any vehicles outside the range of the host vehicle field of view (see at least Popovic P. [0029]: “In some embodiments, warning system 100 may be associated with a collision warning system, including for example, forward collision warning systems.  Warnings systems may be capable of detecting a variety of hazards or threats posed by various other vehicles, objects or dangerous driving situations.”; P. [0072]: “In some cases, warning system 100 comprises one or more processes for analyzing information about remote vehicles and/or objects to determine if there is a potential hazard, such as a risk of collision between the remote vehicle and motor vehicle 102.  In step 1006, if the remote vehicle poses a potential hazard, warning system 100 may display an image on heads up display 140.”).

Regarding claim 13, Popovic teaches the method of claim 12.

alerting the driver in response to the determination that the host vehicle could not stop in time to prevent a collision with any hidden vehicles (see at least Popovic P. [0072]: “In some cases, warning system 100 comprises one or more processes for analyzing information about remote vehicles and/or objects to determine if there is a potential hazard, such as a risk of collision between the remote vehicle and motor vehicle 102.  In step 1006, if the remote vehicle poses a potential hazard, warning system 100 may display an image on heads up display 140.  In some cases, the image may be a warning image that is superimposed on one or more objects in the driver's view.  In cases where view of the remote vehicle is obstructed, warning system 100 may display the image over the obstructing object (such as a car, building, etc.).”).

Regarding claim 15, Popovic teaches a non-transitory computer-readable storage medium storing computer-readable instructions thereon (see at least Popovic P. [0030]: “In some cases, ECU 120 may include a microprocessor, RAM, ROM, and software all serving to monitor and supervise various parameters of motor vehicle 102.”) which, when executed by a computer, cause the computer to perform a method, the method comprising:
receiving obstruction information from the plurality of sensors, the plurality of sensors having a predetermined field of view corresponding to a field of view of the host vehicle (see at least Popovic P. [0036]: “In some embodiments, ECU 120 may include port 123 for receiving remote sensing information.  The term "remote sensing information" as used throughout this detailed description and in the claims refers to any information gathered by one or more remote sensing devices.  Remote sensing devices include, but are not limited to: optical devices, such as film and/or digital cameras or video cameras, radar devices, sonar devices, laser devices (such as Lidar), RFID sensing devices as well as any other devices, sensors or systems configured to receive information about one or more remote objects.  In one embodiment, ECU 120 may communicate with remote sensing devices 133 using port 123.  For example, in some cases, ECU 120 can receive information from a video camera related to objects in the driver's viewing area.);
estimating a driver field of view based on the host vehicle field of view (see at least Popovic P. [0059]: “Using this configuration, driver monitoring device 302 may detect the driver's line of sight to an object behind windshield 332.  For example, in the current embodiment, warning system 100 determines the general direction that driver 310 is looking.  By estimating the driver's line of sight 378 according to their viewing direction, and by knowing the approximate position of the driver's eyes and combiner 330, warning system 100 may determine viewing location 380 on combiner 330.”);
assigning, by the processing circuitry, priorities to objects within the driver field of view (see at least Popovic P. [0064]: “In order to alert the driver to this potential hazard posed by remote vehicle 502, warning system 100 may project warning image 550 onto windshield 332.  Moreover, warning system 100 may detect the location on windshield 332 where remote vehicle 502 would be visible to the driver without the obstruction of building 410.  Then, warning system 100 may project warning image 550 onto viewing location 560 that roughly corresponds to the approximate location of remote vehicle 502 behind building 410 as seen from the driver's vantage point or line of sight.” *Examiner interprets a warning symbol is exemplary of an indication of an object that is a priority for the driver to pay attention to. Examiner further notes that although Fig. 5 shows one object with a priority assigned, assigning priorities to more than one object would merely require duplication of the processing required to assign an indication of priority to a single object, and would be common and well known to one of ordinary skill in the art.),

determining whether one or more of a speed and headway of the host vehicle is safe based on the driver field of view, the obstruction information, and the priorities assigned to the objects within the driver field of view (see at least Popovic P. [0076]: “Next, in step 1204, warning system 100 may determine the location, speed and heading of motor vehicle 102, also referred to as the host vehicle.”; P. [0077]: “In step 1206, warning system 100 may determine if the remote vehicle presents a hazard to the host vehicle, such as a collision hazard.  This can be determined using any methods for detecting possible collisions discussed above as well as any other methods for detecting various kinds of hazards known in the art.”; P. [0078]: “In step 1302, warning system 100 may receive driver monitoring information.  This may include determining the driver's viewing direction, eye movements, the driver's line of sight, head position, head tilt as well as any other kind of information.  Next, in step 1304, warning system 100 may determine the viewpoint of the driver.  In particular, warning system 100 determines what location or region of combiner 202 (such as a windshield) the driver is currently viewing as well as what objects may be visible to the driver from that viewpoint.”; P. [0064]: “In particular, remote vehicle 502 may communicate position information with motor vehicle 102 so that warning system 100 is alerted to the presence of remote vehicle 502.  In this situation, warning system 100 may determine that remote vehicle 502 poses a potential hazard due to the speeds at which both vehicles are approaching intersection 406.  In order to alert the driver to this potential hazard posed by remote vehicle 502, warning system 100 may project warning image 550 onto windshield 332.”); and
modifying driver operation in response to a determination that the one or more of the speed and headway of the host vehicle is not safe based on the driver field of view (see at least Popovic P. [0078]: “For example, if warning system 100 detects a vehicle immediately in front of motor vehicle 102 using a camera and also determines a remote vehicle posing a potential threat is located 30 feet in front of motor vehicle 102, warning system 100 may determine that the driver cannot see the remote vehicle posing the threat.  In other cases, information received over a vehicle communication network can be used to determine if a driver has line of sight to a remote vehicle.”; P. [0069]: “Warning system 100 then determines that remote vehicle 810 has stopped suddenly and may pose a potential hazard.  In order to alert the driver, warning box image 870 is projected onto viewing location 880 of windshield 332.  From the driver's point of view, warning box image 870 is superimposed over remote vehicle 812 in order to indicate that a there is a potential hazard ahead of remote vehicle 812.  In this case, the driver brakes motor vehicle 102 to slow down and avoid a potential hazard.”).
Popovic does not explicitly teach map-matching a location of a host vehicle while the host vehicle is operating on a highway.
In the same field of endeavor, Gautam teaches map-matching a location of a host vehicle while the host vehicle is operating on a highway (see at least Gautam P. P. [0062]: “In addition to the sensor data 116, the autonomy computing system 120 can retrieve or otherwise obtain data including the map data 122.  The map data 122 can provide detailed information about the surrounding environment of the vehicle 108.  For example, the map data 122 can provide information regarding: the identity and/or location of different roadways, road segments, buildings, or other items or objects (e.g., lampposts, crosswalks and/or curbs)”; [0063]: “The positioning system 118 can determine a current position of the vehicle 108.  The positioning system 118 can be any device or circuitry for analyzing the position of the vehicle 108. … For example, the map data 122 can provide the vehicle 108 relative positions of the surrounding environment of the vehicle 108.  The vehicle 108 can identify its position within the surrounding environment (e.g., across six axes) based at least in part on the data described herein.  For example, the vehicle 108 can process the sensor data 116 (e.g., LIDAR data, camera data) to match it to a map of the surrounding environment to get a determination of the vehicle's position within that environment (e.g., transpose the vehicle's position within its surrounding environment).” *Examiner notes that while Gautam does not explicitly disclose that the vehicle is operating on a highway, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that the positioning and map matching of Gautam would work on a highway.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the host vehicle including positioning system and obstruction determination of Popovic with the map matching of Gautam in order to track and map objects in a vehicle’s environment which may change over time in order to ensure the safe operation of the vehicle (Gautam P. [0003]).

Regarding claim 16, Popovic teaches the medium of claim 15.
Popovic further teaches wherein receiving the obstruction information from the plurality of sensors further comprises:
scanning an obstruction area (see at least Popovic P. [0072]: “In some cases, warning system 100 comprises one or more processes for analyzing information about remote vehicles and/or objects to determine if there is a potential hazard, such as a risk of collision between the remote vehicle and motor vehicle 102.”); and
identifying any obstructions in the obstruction area (see at least Popovic P. [0062]: “In some cases, a warning system can display images indicating potentially hazardous objects or vehicles that a driver cannot see directly, either due to obstructions or to a limited viewing area.”; P. [0072]: “In step 1006, if the remote vehicle poses a potential hazard, warning system 100 may display an image on heads up display 140.  In some cases, the image may be a warning image that is superimposed on one or more objects in the driver's view.  In cases where view of the remote vehicle is obstructed, warning system 100 may display the image over the obstructing object (such as a car, building, etc.).”).

Regarding claim 17, Popovic teaches the medium of claim 16.
Popovic does not explicitly teach wherein the response to receiving the obstruction information from the plurality of sensors further comprises: comparing the scanned obstruction area with a map of the obstruction area from the map-matched host vehicle location; and mapping a portion of the obstruction area corresponding to the host vehicle field of view.
In the same field of endeavor, Gautam teaches wherein the response to receiving the obstruction information from the plurality of sensors further comprises:
comparing the scanned obstruction area with a map of the obstruction area from the map-matched host vehicle location (see at least Gautam P. [0040]: “For example, the vehicle computing system can determine the location of the one or more sensors based on navigational data from a navigational device (e.g., a GPS device) or based on a relative position of the vehicle with respect to objects in its environment through use of one or more sensors including sonar and/or cameras.  As such, the vehicle computing system can determine the one or more inflection points as the vehicle and/or the objects surrounding the vehicle are in motion.”; P. [0105]: “At 510, the method 500 can include generating, by the computing system, based at least in part on the sparse map data, an occlusion map including the one or more portions of the environment that are occluded from the one or more sensors.  For example, the vehicle computing system 112 can use the sparse map data to generate an occlusion map that includes a map of the one or more portions of the area travelled by the vehicle 108 that are occluded from detection by the one or more sensors 114.”); and
mapping a portion of the obstruction area corresponding to the host vehicle field of view (see at least Gautam P. [0106]: “By way of further example, the vehicle computing system 112 can use the set of polar coordinates of the sparse map data to construct a three-dimensional representation of the environment external to the vehicle 108.  The three-dimensional representation of the environment external to the vehicle 108 can include indications of the portions of the environment that are not detected by the one or more sensors 114.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the host vehicle including positioning system and obstruction determination of Popovic with the map matching of Gautam in order to track and map objects in a vehicle’s environment which may change over time in order to ensure the safe operation of the vehicle (Gautam P. [0003]).

Regarding claim 18, Popovic teaches the medium of claim 16.
Popovic further teaches wherein identifying the any obstructions in the obstruction area further comprises:
identifying a topology of the obstruction area (see at least Popovic P. [0062]: “In some cases, a warning system may be capable of indicating the location of a hazardous object or vehicle that is behind a view obstructing object or vehicle.  For example, the warning system may project a warning image onto a view obstructing object (such as a building, vehicle, pedestrian, hill, wall or other kind of obstructing object) that is between the driver and the hazardous object.”); and
identifying any weather obstructing the driver field of view (see at least Popovic P. [0073]: “In step 1106, warning system 100 may receive additional information related to the remote vehicle.  For example, if a system onboard the remote vehicle identifies a potential hazard such as an accident, hazardous weather conditions or hazardous traffic conditions, this information could be transmitted by the remote vehicle.  In some cases, location information as well as accident, weather, and/or traffic conditions could be received in the form of basic safety messages that may be transmitted between vehicles on a vehicle communication network.”).

Regarding claim 19, Popovic teaches the medium of claim 18.
Popovic further teaches identifying any vehicles in the portion of the obstruction area corresponding to the host vehicle field of view (see at least Popovic P. [0078]: “For example, if warning system 100 detects a vehicle immediately in front of motor vehicle 102 using a camera and also determines a remote vehicle posing a potential threat is located 30 feet in front of motor vehicle 102, warning system 100 may determine that the driver cannot see the remote vehicle posing the threat.  In other cases, information received over a vehicle communication network can be used to determine if a driver has line of sight to a remote vehicle.”);
identifying any topology in the portion of the obstruction area corresponding the host vehicle field of view (see at least Popovic P. [0062]: “In some cases, a warning system may be capable of indicating the location of a hazardous object or vehicle that is behind a view obstructing object or vehicle.  For example, the warning system may project a warning image onto a view obstructing object (such as a building, vehicle, pedestrian, hill, wall or other kind of obstructing object) that is between the driver and the hazardous object.”);
determining whether any vehicles could be hidden by one or more of the identified vehicles in the host vehicle field of view and the identified topology in the host vehicle field of view (see at least Popovic P. [0078]: “For example, if warning system 100 detects a vehicle immediately in front of motor vehicle 102 using a camera and also determines a remote vehicle posing a potential threat is located 30 feet in front of motor vehicle 102, warning system 100 may determine that the driver cannot see the remote vehicle posing the threat.”); and
determining whether the host vehicle could stop in time to prevent a collision with any hidden vehicles, including any vehicles outside the range of the host vehicle field of view (see at least Popovic P. [0029]: “In some embodiments, warning system 100 may be associated with a collision warning system, including for example, forward collision warning systems.  Warnings systems may be capable of detecting a variety of hazards or threats posed by various other vehicles, objects or dangerous driving situations.”; P. [0072]: “In some cases, warning system 100 comprises one or more processes for analyzing information about remote vehicles and/or objects to determine if there is a potential hazard, such as a risk of collision between the remote vehicle and motor vehicle 102.  In step 1006, if the remote vehicle poses a potential hazard, warning system 100 may display an image on heads up display 140.”).

Regarding claim 20, Popovic teaches the medium of claim 19.
Popovic further teaches wherein modifying driver operation in response to the determination that the one or more of the speed and headway of the host vehicle is not safe based on the driver field of view further comprises:
one or more of alerting the driver in response to the determination that the host vehicle could not stop in time to prevent a collision with any hidden vehicles (see at least Popovic P. [0072]: “In some cases, warning system 100 comprises one or more processes for analyzing information about remote vehicles and/or objects to determine if there is a potential hazard, such as a risk of collision between the remote vehicle and motor vehicle 102.  In step 1006, if the remote vehicle poses a potential hazard, warning system 100 may display an image on heads up display 140.  In some cases, the image may be a warning image that is superimposed on one or more objects in the driver's view.  In cases where view of the remote vehicle is obstructed, warning system 100 may display the image over the obstructing object (such as a car, building, etc.).”) and automatically actuating braking in response to the determination that the host vehicle could not stop in time to prevent a collision with any hidden vehicles.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic (US 20120268262), hereinafter Popovic, in view of Gautam et al. (US 20120268262), hereinafter Gautam, and Park (US 10460182), hereinafter Park. 

Regarding claim 7, Popovic teaches the vehicle of claim 5.
The combination of Popovic and Gautam does not explicitly teach wherein the processing circuitry for modifying driver operation in response to the determination that the one or more of the speed and headway of the host vehicle is not safe based on the driver field of view is further configured to automatically actuate braking in response to the determination that the host vehicle could not stop in time to prevent a collision with any hidden vehicles.
In the same field of endeavor, Park teaches wherein the processing circuitry for modifying driver operation in response to the determination that the one or more of the speed and headway of the host vehicle is not safe based on the driver field of view is further configured to automatically actuate braking in response to the determination that the host vehicle could not stop in time to prevent a collision with any hidden vehicles (see at least Park Col. 2, lines 51-67, Col. 3, lines 1-10: “In accordance with another aspect of the disclosure, a control method is provided for a driver assistance system … The control method includes detecting a stationary obstacle, which is located in a stationary manner ahead of the vehicle, on the basis of at least one of the image data or the radar data; determining a monitoring range around a location of the stationary obstacle on the basis of the radar data; identifying an object present within the monitoring range on the basis of the radar data; determining the object as a collision candidate on the basis of a speed of the object in a direction toward a lane along which the vehicle travels … ”; Col. 11, lines 21-28: “In a situation in which an object (pedestrian, obstruction, or the like) 3 is present in the rear range of the stationary obstacle 2 and the object 3, which is located in the rear range, is entering the road along which the vehicle 1 is traveling, the vehicle 1 may fail to detect the object 3, which is located in the rear range of the stationary obstacle 2 and is thereby at least partially occluded from view of the vehicle 1, and a car accident may be caused.”; Col. 4, lines 27-31: “The controller may transmit a braking signal for controlling braking of the vehicle or a steering signal for controlling steering of the vehicle to the vehicle on the basis of a result of comparison between the TTC and a preset reference time.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the automatic braking for prevention of a collision with an obscured object as taught by Park in the obstruction determination and driver warning system of Popovic in order to prevent collisions with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 14, Popovic teaches the method of claim 12.
The combination of Popovic and Gautam does not explicitly teach wherein modifying driver operation in response to the determination that the one or more of the speed and headway of the host vehicle is not safe based on the driver field of view further comprises automatically actuating braking in response to the determination that the host vehicle could not stop in time to prevent a collision with any hidden vehicles.
In the same field of endeavor, Park teaches wherein modifying driver operation in response to the determination that the one or more of the speed and headway of the host vehicle is not safe based on the driver field of view further comprises automatically actuating braking in response to the determination that the host vehicle could not stop in time to prevent a collision with any hidden vehicles (see at least Park Col. 2, lines 51-67, Col. 3, lines 1-10: “In accordance with another aspect of the disclosure, a control method is provided for a driver assistance system … The control method includes detecting a stationary obstacle, which is located in a stationary manner ahead of the vehicle, on the basis of at least one of the image data or the radar data; determining a monitoring range around a location of the stationary obstacle on the basis of the radar data; identifying an object present within the monitoring range on the basis of the radar data; determining the object as a collision candidate on the basis of a speed of the object in a direction toward a lane along which the vehicle travels … ”; Col. 11, lines 21-28: “In a situation in which an object (pedestrian, obstruction, or the like) 3 is present in the rear range of the stationary obstacle 2 and the object 3, which is located in the rear range, is entering the road along which the vehicle 1 is traveling, the vehicle 1 may fail to detect the object 3, which is located in the rear range of the stationary obstacle 2 and is thereby at least partially occluded from view of the vehicle 1, and a car accident may be caused.”; Col. 4, lines 27-31: “The controller may transmit a braking signal for controlling braking of the vehicle or a steering signal for controlling steering of the vehicle to the vehicle on the basis of a result of comparison between the TTC and a preset reference time.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the automatic braking for prevention of a collision with an obscured object as taught by Park in the obstruction determination and driver warning system of Popovic in order to prevent collisions with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662